Name: Commission Regulation (EEC) No 463/91 of 27 February 1991 on the issuing of a standing invitation to tender for the resale on the internal market of 35 000 tonnes of durum wheat held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 91 Official Journal of the European Communities No L 54/21 COMMISSION REGULATION (EEC) No 463/91 of 27 February 1991 on the issuing of a standing invitation to tender for the resale on the internal market of 35 000 tonnes of durum wheat held by the Spanish intervention agency of 35 000 tonnes of durum wheat held by it in accordance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 14 March 1991 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 25 April 1991 . 3 . Tenders must be lodged with the Spanish interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 (*), as last amended by Regulation (EEC) No 2619/90 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 35 000 tonnes of durum wheat held by the Spanish inter ­ vention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Servicio Nacional de Productos Agrarios (SENPA), Beneficoncia, 8 , E-28004, Madrid ; (telex : 23427 SENPA E  tel.: 132 84 88). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23 0 OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 201 , 31 . 7 . 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23 . $ OJ No L 249, 12. 9 . 1990, p. 8 .